UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 12-6686


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MARJIL LEE     BERGARA,   a/k/a    Michael   Bergara,   a/k/a    Michael
Begera,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:05-cr-00053-JPJ-1; 1:12-cv-80429-JPJ-RSB)


Submitted:   July 19, 2012                       Decided:       July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marjil Lee Bergara, Appellant Pro Se. Steven Randall Ramseyer,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marjil       Lee   Bergara        seeks   to    appeal       the   district

court’s    order    treating       his    self-styled       motions      for   judicial

notice and a writ of error coram nobis together as a successive

28 U.S.C.A. § 2255 (West Supp. 2012) motion, and dismissing it

on that basis.           The order is not appealable unless a circuit

justice    or    judge    issues    a    certificate       of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El       v.   Cockrell,     537   U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Bergara has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3